 

Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT effective as of October 1, 2012 (the “Agreement”) by and
among Millennium Biotechnologies, Inc., a Delaware corporation (“Company”),
Inergetics, Inc. a Delaware corporation (“Inergetics”) and James Kras (the
“Executive”).

 

WHEREAS, Executive had significant business experience; and

 

WHEREAS, Company desires to secure the services of the Executive, and the
Executive desires to be employed by Company in the capacity of Chief Marketing
Officer.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements hereinafter set forth and for other good and valuable
consideration the sufficiency of which is hereby acknowledged, Company,
Inergetics and the Executive hereby agree as follows:

 

1.EMPLOYMENT AND DUTIES

 

1.1Employment. During the term of this Agreement, as defined in Section 1.2
hereof (the “Term”), Company shall employ the Executive, and the Executive shall
render services to Company as its Chief Marketing Officer and shall report
directly to the Chief Executive Officer of Company and Inergetics. The Executive
shall have such duties as are consistent with the position of Chief Marketing
Officer. Executive shall devote his full time performance of his duties under
this Agreement and shall perform them faithfully, diligently and competently.
The Executive represents and warrants that neither the execution by him of this
Agreement nor the performance by him of his duties and obligations hereunder
will violate any agreement to which he is a party or by which he is bound.

 

1.2Term of Employment. Unless earlier terminated as provided in this Agreement,
the term of Executive’s employment under this Agreement (the “Term”) shall
commence on the date hereof) the “Effective Date”) and continue until September
30, 2017.

 

2.Compensation

 

2.1Base Salary. Company shall pay to Executive throughout the Term an annual
salary (the “Base Salary”) at a rate of $150,000 per annum, payable bi-weekly
during the Term, with such increases as may be provided in accordance with the
terms hereof. In addition to any other increase of the Base Salary as provided
herein, annual Base Salary shall be increased by mutual agreement of the parties
in each year of the Term.

 

 

 

 

2.2Bonus. In addition to the Base Salary, in the sole discretion of the Board,
Executive may be entitled to an annual bonus (the “Bonus”).

 

2.3Warrant Grant. Executive shall be issued 2,000,000 cashless warrants to
acquire such number of shares of the Company’s common stock, as of October 1,
2012. The warrants in the amount of 1,000,000 immediately on the date of grant.
The balance will vest in the amount of 250,000 at the end of each calendar
quarter. The warrants will be fully vested on September 30, 2013. The warrants
will expire on September 30, 2017.

 

3.Benefits

 

3.1General Fringe Benefits. Executive shall be entitled to participate in the
life, hospitalization, health, accident and disability insurance plans, health
programs, pension plans, and other benefit and compensation plans, which are or
which may become generally available to senior executives of the Company from
time to time.

 

3.2Reimbursements. Company shall pay or reimbursement Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
the performance of Executive’s duties to Company upon presentation by Executive
of expense statements or vouchers.

 

3.3Vacation. The Executive shall be entitled to fifteen (15) days paid vacation
each year during the Term in accordance with the applicable policies of Company.

 

4.TERMINATION OF EMPLOYMENT

 

4.1Death. Executive’s employment shall terminate upon his death, and in such
event, the estate or other legal representative of Executive shall be entitled
to receive (a) Executive’s Base Salary for a period equal to the lesser of (i)
three months from the date of death or (ii) the balance of the Term; (b) all
compensation and any Options or Warrants which have been granted to the
Executive and vested as of the date and benefits that are accrued and unpaid as
of the date of death.

 

4.2Termination by Company. Executive’s employment may be terminated at the
option of the Company by notice to Executive (i) as a result of Executive’s
disability as provided in Section 4.3 hereof, or (ii) for “cause” as defined and
provided in Section 4.4 hereof.

 

4.3Disability. As used in this Agreement, the term “disability” shall mean a
physical or mental disability or incapacity, whether total or partial, of
Executive that, in the good faith determination of Company’s Board of Directors
or based upon reasonably competent medical advice, has prevented him from
performing substantially all of his duties under this Agreement during a period
of 30 days during twelve month period. If Company shall terminate Executive’s
employment pursuant to this Section 4.3, Executive shall be entitled to continue
to receive his Base Salary for a period of three months from the date of
termination (but not exceeding the balance of the Term), as well as (A) all
compensation and benefits that are accrued and unpaid as of the date of
disability; and (B) any Options or Warrants which have been granted and have
vested to the Executive.

 

 

 

 

4.4Discharge for Cause. If Executive (a) neglects his duties hereunder in a
material manner and such neglect shall not be discontinued within (5) business
days after written notice to Executive; (b) is convicted of a felony or other
crime involving fraud, moral turpitude or material loss to Company; (c)
materially breaches his affirmative or negative covenants or undertakings
hereunder and such breach shall not be remedied within (5) business days after
written notice to Executive thereof; or (d) in bad faith, commits any act or
omits to take any action, to the material detriment of Company; then Company may
at any time by notice terminate Executive’s employment hereunder for “cause”;
and Executive shall have no right to receive any compensation of benefit from
Company hereunder on and after the effective date of such notice, except for his
Base Salary through the date of termination; Bonus that is accrued and unpaid as
of the date of termination; and Options and Warrants which have been granted to
the Executive and vested as of the date of Termination.

 

Termination by Executive for Good Reason. In the event of: (a) sale of all or
substantially all the ownership interests or assets of Company, (b) a merger or
consolidation of Company with any other corporation or entity in which the
shareholders of Company own less than 51% of the stock of the controlling or
surviving entity following such merger or consolidation; (c) a material
reduction in the nature or scope of Executive’s titles, authorities, powers,
duties or responsibilities hereunder; or (d) unless such removal occurs after
the termination of Executive’s employment for “cause”, then Executive may at any
time by notice terminate Executive's employment hereunder for “good reason”. In
the event of such termination or in the event Company shall terminate the
Executive’s employment without cause, Company shall pay to Executive (i) his
Base Salary through the date of the end of the contract term or end of the
extension period should the termination without cause occur during an extension
period, (ii) Bonus that is accrued and unpaid as of the date of termination; and
(iii) any Options which have been granted to the Executive as of the date of
Termination.

 

4.5 Termination Benefits. Upon the expiration of the Term or the termination of
Executive's employment for any reason hereunder, the rights and benefits of
Executive under Company's employee benefit plans and programs shall be
determined in accordance with the provisions of such plans and programs.

 

 

 

 

5.            PROHIBITED ACTIVITIES

 

5.1.         Non-competition. During the Non-Compete Period, Executive shall not
directly or indirectly compete with, be engaged in the business of, be employed
by, act as a consultant to, or be a director, officer, employee, owner or
partner of, any person or entity which is engaged in the primary business of
Company at such time and in the territories served by Company in such business
during the period of employment.

 

5.2.         Solicitation of Employees. During the Non-Compete Period, Executive
shall not directly or indirectly employ, or solicit to leave Company's employ,
or solicit to join the employ of another person or entity (including any such
person or entity owned or controlled, directly or indirectly, by Executive) any
employee of Company or any person who has been such an employee during the
twelve months preceding Executive's date of termination.

 

5.3.         Confidential Information. During and at all times subsequent to the
Term, Executive shall keep secret and shall not exploit or disclose or make
accessible to any person or entity, except in furtherance of the business of
Company, and except as may be required by law or legal process, any confidential
business information of any type that was acquired or developed by either
Company or any of its subsidiaries or affiliates, or Executive, prior to or
during the Term. In addition, the term “confidential business information” shall
not include information which (a) is or becomes generally available to the
public other than as a result of a disclosure by Executive; or (b) was available
to Executive prior to any employment by Company as a result of his general
business experience.

 

5.4.         Divisibility. The provisions contained in this Section 5 as to the
time period and scope of activities restricted shall be deemed divisible, so
that if any provision contained in this Section is determined to be invalid or
unenforceable, that provision shall be deemed modified so as to be valid and
enforceable to the full extent lawfully permitted.

 

5.5.         Relief. Executive acknowledges that the provisions of this Section
are reasonable and necessary for the protection of Company and that Company will
be irreparably damaged if such covenants are not specifically enforced.
Accordingly, it is agreed that Company will be entitled to injunctive relief for
the purpose of restraining Executive from violating such covenants (and no bond
or other security shall be required in connection therewith), in addition to any
other relief to which Company may be entitled.

 

 

 

 

6.WORK FOR HIRE

 

6.1. General. Any and all formulations, devices, materials, technology or other
inventions (collectively “Inventions”) made, developed or created by the
Executive (whether at the request or suggestion of Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term, will be promptly and fully disclosed by the
Executive to Company and shall be Company’s exclusive property. The Executive
will promptly deliver to Company all papers, drawings, models, data and other
material relating to any Invention made, developed or created by him as
aforesaid. The Executive acknowledges that any Inventions developed, made, or
created by the Executive during the Term shall be deemed “Works for Hire” and
that Company shall have the exclusive right to copyright, patent or otherwise
protect such Inventions. Executive agrees to assign to Company its successors,
legal representatives and assigns all rights, including patent rights, in and to
any such Inventions and further agrees to cooperate with Company if Company
pursues patent protection for such Inventions. Specifically, and without
limitation, Executive agrees to communicate to Company any facts known to the
Executive respecting said Invention, to sign all lawful papers, to execute all
divisional, continuing and reissue applications, to make all declarations and to
generally do everything possible to assist Company to obtain and to enforce
patent rights for said Invention in the United States and abroad.

 

7.             MISCELLANEOUS

 

7.1.          Survival. The covenants and agreements set forth in this Agreement
shall survive Executive’s termination of employment.

 

7.2.          Headings. The Section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 

7.3.          Assignment. This Agreement shall not be assignable by Executive
without the prior written consent of Company, and shall inure to the benefit of
and be binding upon Executive and his legal representatives.

 

 

 

 

7.4.          Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New Jersey applicable to agreements
made and to be performed in that State, without reference to its principles of
conflicts of law.

 

7.5.          Arbitration; Consent to Jurisdiction. Any controversy or claim
arising out of or relating to this Agreement including, without limitation, the
interpretation or the breach thereof, shall be settled by arbitration in the
City, County and State of New Jersey in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then obtaining, and
judgment upon the award rendered by a panel of three (3) Arbitrators may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
this agreement to arbitrate shall not bar either party from seeking temporary or
provisional remedies in any Court having jurisdiction thereof. Company and
Executive hereby consent and submit to the personal jurisdiction of the United
States District Court for the District of New Jersey and any New Jersey State
court of competent jurisdiction located in Bergen County, New Jersey in any
suit, action or proceeding (other than as provided in the first sentence of this
Section) arising out of or relating to this Agreement.

 

7.6.          Notices. All notices, requests, demands and other communications
(collectively, “Notices”) that are required or may be given under this
Agreement, shall be in writing, signed by the party or the attorney for that
party. All Notices shall, except as otherwise specifically provided herein to
the contrary, be deemed to have been duly given or made: if by hand, immediately
upon delivery; if by telecopier or similar device, immediately upon sending,
provided notice is sent on a business day during the hours of 9:00 a.m. and 6:00
p.m. E.S.T., but if not, then immediately upon the beginning of the first
business day after being sent; if by Federal Express, Express Mail or any other
overnight delivery service, one day after being placed in the exclusive custody
and control of said courier; and if mailed by certified mail, return receipt
requested, five (5) business days after mailing. All notices are to be given or
made to the parties at the following addresses (or to such other address as
either party may designate by notice in accordance with the provisions of this
Section):

 

If to Company or Subsidiary at:

Inergetics, Inc.

205 Robin Road

Paramus, NJ 07652

Telephone: 908-604-2500

Facsimile: 201-262-1313

 

 

 

 

If to Executive at:

James Kras

_______

_______

Telephone: ________________

Fax: ______________________

 

7.7.          Enforceability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

7.8.          Waiver. The failure of a party to this Agreement to insist on any
occasion upon strict adherence to any term of this Agreement shall not be
considered to be a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
Any waiver must be in writing.

 

7.9.          Complete Agreement. This Agreement supersedes any prior or
contemporaneous agreements between the parties with respect to its subject
matter, is intended as a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter, and cannot be
changed or terminated orally.

 

7.10. Indemnification. In the absence of Company’s ability to provide Directors
and Officers Insurance, Company will hereby indemnify and hold-harmless the
Executive from any claims or litigation which would normally protect the
Executive under the umbrella of a standard Directors and Officers Insurance
policy

 

7.11.        Entire Agreement; Amendment. This Agreement represents the entire
agreement of the parties with respect to the subject matter hereof and shall
supersede any and all previous contracts, arrangements or understandings between
or among Inergetics, Company and the Executive, including the Prior Agreement.
The Agreement may be amended at any time by mutual written agreement of the
parties hereto.

 

7.12.        Withholding. Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to the Executive in connection with his employment
hereunder.

 

 

 

 

8.             SECTION 409A.

 

8.1.          General. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with
Section 409A, including without limitation any such regulations or other
guidance that may be issued after the date hereof. Notwithstanding any provision
of this Agreement to the contrary, in the event that Company determines that any
compensation or benefits payable or provided under this Agreement may be subject
to Section 409A, Company may adopt (without any obligation to do so or to
indemnify the Executive for failure to do so) such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that Company reasonably determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A.

 

8.2.          Separation from Service under 409A. Notwithstanding any provision
to the contrary in this Agreement:

 

(a) No amount shall be payable pursuant to Section 4.5 unless the termination of
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations; and

 

(b) If the Executive is deemed at the time of his separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement (after taking into account
all exclusions applicable to such termination benefits under Section 409A),
including, without limitation, any portion of the additional compensation
awarded pursuant to Section 4.5, is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Executive’s termination benefits shall not be provided to the Executive prior to
the earlier of (A) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” with Company (as such term is
defined in the Department of Treasury Regulations issued under Section 409A of
the Code) or (B) the date of the Executive’s death. Upon the earlier of such
dates, all payments deferred pursuant to this Section 8.2(b) shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein; and

 

(c) The determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by Company in accordance with the terms of
Section 409A of the Code and applicable guidance there under (including, without
limitation, Section 1.409A-1(i) of the Department of Treasury Regulations (and
any successor provision thereto); and

 

 

 

 

(d) For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to Section 4.5 shall be treated as a right to receive a series
of separate and distinct payments.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, Company and Inergetics have caused this Agreement to be duly
executed by their authorized representatives and the Executive has hereunto set
his hand, in each case effective as of the day and year first above written.

 



  INERGETICS, INC.       MILLENNIUM BIOTECHNOLOGIES, INC.       By: s/      
Michael C. James, CEO       EXECUTIVE:       s/     James Kras

 



 

 

